Exhibit 10.1.n


--------------------------------------------------------------------------------



TENTH AMENDMENT TO THE
AGL RESOURCES INC.
LONG-TERM STOCK INCENTIVE PLAN OF 1990
 
This Tenth Amendment to the AGL Resources Inc. Long-Term Stock Incentive Plan of
1990 (the “Plan”), is made and entered into this 2nd day of May, 2007, by AGL
Resources Inc. (the “Company”).
 
W I T N E S S E T H:


WHEREAS, the Company adopted the Plan for the purposes set forth therein; and
 
WHEREAS, pursuant to Section 10 of the Plan, the Board of Directors of the
Company has the right to amend the Plan with respect to certain matters; and
 
WHEREAS, the Board of Directors has approved and authorized this Amendment to
the Plan;
 
NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective as of
the date hereof, in the following particulars:
 
1.



--------------------------------------------------------------------------------


Section 5(h)(i) of the Plan is hereby amended, effective as of May 2, 2007, by
deleting that section in its entirety and substituting in lieu thereof the
following:


“The Option Price shall be payable upon the exercise of the Option in an amount
equal to the number of shares then being purchased times the per share Option
Price.  The Optionee [or his or her successors as provided in Section 5(j)(iii)]
may use any of the following methods of payment: (A) cash; (B) the delivery of a
certificate or certificates for shares of the Common Stock duly endorsed for
transfer to the Company with medallion level signature guaranteed by a member
firm of a national stock exchange or by a national or state bank (or guaranteed
or notarized in such other manner as the Committee may require); (C)
broker-assisted cashless exercise; (D) net exercise, whereby the Company shall
retain from the Option that number of underlying shares having a fair market
value on the date of exercise equal to some or all of the Option Price; or  (E)
any combination of the above methods or any other method of exercise permitted
by the Committee.  In the event of any payment by delivery of shares of the
Common Stock, such shares shall be valued on the basis of the fair market value
of the Common Stock on the date of exercise.  Fair market value shall be
determined in the manner provided in Section 5(c)(ii) (dealing with determining
Option Price).  If the Optionee makes payment by delivery of shares of the
Common Stock, the value of such Common Stock shall be less than or equal to the
total Option Price payment.  If the Optionee delivers Common Stock with a value
that is less than the total Option Price, then such Optionee shall pay the
balance of the total Option Price in cash.”


2.



--------------------------------------------------------------------------------


Section 8(a) of the Plan is hereby amended, effective as of May 2, 2007, by
deleting that section in its entirety and substituting in lieu thereof the
following:


“(a)(1)                      Mandatory Adjustments.  In the event of a
nonreciprocal transaction between the Company and its shareholders that causes
the per share value of the shares of Common Stock to change (including, without
limitation, any stock dividend, stock split, spin-off, rights offering, or large
nonrecurring cash dividend), the authorization limits under Section 3 shall be
adjusted proportionately, and the Committee shall make such adjustments to the
Plan and Stock Rights as it deems necessary, in its sole discretion, to prevent
dilution or enlargement of rights immediately resulting from such
transaction.  Action by the Committee may include: (i) adjustment of the number
and kind of shares that may be delivered under the Plan; (ii) adjustment of the
number and kind of shares subject to outstanding Stock Rights; (iii) adjustment
of the Option Price of outstanding Stock Rights or the measure to be used to
determine the amount of the benefit payable on a Stock Right; and (iv) any other
adjustments that the Committee determines to be equitable.  Without limiting the
foregoing, in the event of a subdivision of the outstanding Common Stock
(stock-split), a declaration of a dividend payable in shares of Common Stock, or
a combination or consolidation of the outstanding Common Stock into a lesser
number of shares of Common Stock, the authorization limits under Section 3 shall
automatically be adjusted proportionately, and the shares of Common Stock then
subject to each Stock Right shall automatically, without the necessity for any
additional action by the Committee, be adjusted proportionately without any
change in the aggregate purchase price therefor.


(2)           Discretionary Adjustments.  Upon the occurrence or in anticipation
of any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 8(a)(1)), the
Committee may, in its sole discretion, provide (i) that Stock Rights will be
settled in cash rather than Common Stock, (ii) that Stock Rights will become
immediately vested and exercisable and will expire after a designated period of
time to the extent not then exercised, (iii) that Stock Rights will be assumed
by another party to a transaction or otherwise be equitably converted or
substituted in connection with such transaction, (iv) that outstanding Stock
Rights may be settled by payment in cash or cash equivalents equal to the excess
of the fair market value of the underlying Common Stock, as of a specified date
associated with the transaction, over the Option Price of the Stock Right, (v)
that performance targets and performance periods will be modified, consistent
with Section 162(m) of the Code where applicable, or (vi) any combination of the
foregoing.  The Committee’s determination need not be uniform and may be
different for different Key Employees whether or not such Key Employees are
similarly situated.


(3)           General.  Any discretionary adjustments made pursuant to this
Section 8(a) shall be subject to the provisions of Section 10. To the extent
that any adjustments made pursuant to this Section 8(a) cause ISOs to cease to
qualify as ISOs, such Options shall be deemed to be Non-ISOs.”


3.



--------------------------------------------------------------------------------


Except as specifically set forth herein, the terms of the Plan shall remain in
full force and effect.




IN WITNESS WHEREOF, the Company has caused this Tenth Amendment to the Plan to
be executed by its duly authorized officer as of the date first above written.


AGL RESOURCES INC.






By:           /s/ Melanie M. Platt                                           
                 Melanie M. Platt, Senior Vice President




--------------------------------------------------------------------------------


